United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1385
                                   ___________

Charles Lewis X. Shannon,               *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Frank Sancegraw; Michael J. Layden; *
Craig Hufford; Sharon Rhodes, C.O.; *        [UNPUBLISHED]
Brenda Gibson; Morgan Warren,           *
C.O. I; Kim Ratcliff, C.O.; Extraction *
Team, John Doe,                         *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: December 5, 2003

                                 Filed: December 11, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Missouri inmate Charles Lewis X. Shannon appeals the district court’s1
preservice dismissal without prejudice of his 42 U.S.C. § 1983 action for failure to
comply with the court’s order. Having carefully reviewed the record, we conclude

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
the district court did not abuse its discretion. See Edgington v. Mo. Dep’t of Corrs.,
52 F.3d 777, 779-80 (8th Cir. 1995) (district court did not abuse its discretion in
dismissing prisoner’s pro se complaint without prejudice where prisoner failed to
comply with court’s order to plead specifically how each defendant violated his
rights).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Shannon’s
pending motion.
                    ______________________________




                                         -2-